



December 20, 2017




Mr. Paul K. Ito
822 Bishop Street
Honolulu, HI 96813


Dear Paul:


In connection with the letter agreement (the “Letter Agreement”), dated July 10,
2017, between you and the Company, the Company is willing to increase the third
retention payment by $20,000 in order to compensate you for certain retirement
benefits you would have been eligible for if you had been participating in the
Company’s Performance Improvement Incentive Plan for 2017, as follows:


3.   If you remain employed with the Company through December 31, 2017, you will
receive an additional payment of $195,000 (less applicable withholdings) in the
Company’s last pay period of December 2017.


Except as herein stated, the Letter Agreement shall remain in full force and
effect as originally stated. If you are in agreement with these terms, please
sign below.


Very truly yours,




By /s/ Son-Jai Paik
Son-Jai Paik
Vice President, Human Resources


Agreed & Accepted:




/s/ Paul K. Ito December 19, 2017
Paul K. Ito                    Date





